In re Kennedy, John Neely Secy.; Revenue & Taxation Dept. La.; — Plaintiff(s); applying for supervisory and/or remedial writs, Parish of Jefferson, 24th Judicial District Court Div. P, Nos. 503-090; to the Court of Appeal, Fifth Circuit, No. 99-C-870.
Granted. Based on the parties’ stipulation of facts, there are no significant facts in dispute. Accordingly, the case is remanded to the trial court to decide the issues presented in the motions for summary judgment as a matter of law.
KIMBALL, J., not on panel.